Citation Nr: 1513088	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-23 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2014, the Board remanded this case to the RO to schedule the Veteran for a Board hearing.  In February 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.



Bilateral Hearing Loss

The Veteran claimed entitlement to a compensable rating for his service-connected bilateral hearing loss.  Following a review of the record, the Board finds it necessary to remand this claim for additional development.  

Specifically, the Board notes that the Veteran last underwent a VA audiology examination in July 2012 and there is evidence that the Veteran's hearing loss disability has increased in severity since that examination.  At the January 2015, the Veteran and his wife testified that his hearing disability has worsened within the last two to three years and requested a new examination to determine the current severity of his hearing loss.   

The Court has held that a Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, given the indications of a possible worsening of the Veteran's service-connected hearing loss disability since July 2012, the Board finds it necessary to remand this claim for a new VA examination in order to assess the current severity of the Veteran's bilateral hearing loss.

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, as relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability. 

Additionally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his bilateral hearing loss. Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.

Prostate Cancer 

The Veteran has also claimed entitlement to service connection for prostate cancer.  Specifically, the Veteran claims that his prostate cancer developed as a result of in-service Agent Orange exposure in Thailand.  

The Veteran's service personnel records reflect that he served at U-Tapao Royal Air Base in Thailand from June 1969 to October 1969.  At his Board hearing, the Veteran testified that his herbicide exposure consists of the following: serving as a cook near a flight line kitchen that required him to walk along the Northern perimeter fence; assisting in disaster relief from a B-52 explosion along flight line where he delivered civilians to the the K9 facility located along the perimeter fence; and guarding the perimeter fence on one occasion.  He also submitted a January 2015 statement from another servicemember detailing the lack of vegetation on the base and flight line that could "reasonably infer" that the base was treated of herbicide.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, 'Project CHECO Southeast Asia Report: Base Defense in Thailand.'  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the JSRRC for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  

The Board finds that a remand is necessary in order to determine whether the Veteran was exposed to Agent Orange in Thailand.

At the Veteran's Board hearing, he testified that he receives medical treatment from the Muskogee, Oklahoma VA Medical Center (VAMC).  While these claims are on remand, any outstanding VA medical records, including those from July 2012 or later, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his bilateral hearing loss.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.  The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed with respect to any private medical evidence identified by the Veteran.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

2.  Obtain any outstanding VA medical records, to include those dated since July 2012, and associate these records with the claims folder.

3. After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.  Any opinion expressed should be accompanied by supporting rationale.

4.  Contact the Compensation and Pension Service via e-mail and request a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested in Thailand as alleged.  If the exposure is not verified, a request should then be sent to the JSRRC for verification.    This request should include the information presented in the evidence submitted by the Veteran, including the information in the Project CHECO report and the Veteran's lay statements, January 2015 hearing testimony, and accompanying evidence.  The RO/AMC should ensure that documentation of this entity inquiry is added to the claims file that includes the complete content of the inquiry and the information provided to the entity by the RO/AMC.

5.  Following completion of the above, the RO/AMC should make a clear determination as to whether the Veteran was exposed to herbicides during service.  

6.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




